UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1561


FIDEL ANTONIO VILLANUEVA-ZAMORA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 16, 2014               Decided:   January 24, 2014


Before GREGORY, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arturo   H.  Hernandez,  Sterling,  Virginia,  for  Petitioner.
Stuart F. Delery, Assistant Attorney General, Shelley R. Goad,
Assistant Director, Elizabeth R. Chapman, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Fidel Antonio Villanueva-Zamora, a native and citizen

of El Salvador, petitions for review of an order of the Board of

Immigration   Appeals   (Board)   dismissing   his   appeal   of   the

Immigration Judge’s decision denying his motion to reopen and

rescind his in absentia deportation order.      We have reviewed the

administrative record and find no abuse of discretion in the

denial of relief on Villanueva-Zamora’s motion.        See 8 C.F.R.

§ 1003.23(b)(4)(iii) (2013).      We accordingly deny the petition

for review for the reasons stated by the Board.          See In re:

Villanueva-Zamora (B.I.A. Mar. 29, 2013).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                     PETITION DENIED




                                  2